                 19-50881-KMS
                  19-50881-KMS Dkt
                                Dkt17-1
                                    14 Filed
                                        Filed05/22/19
                                              05/24/19 Entered
                                                        Entered05/22/19
                                                                05/24/1921:16:12
                                                                         11:32:15 Page
                                                                                   Page11ofof99

MSSB-113 (12/17)




Fill in this information to identify your case:

  Debtor 1              JAMES CHRISTOPHER OVERSTREET
                        Full Name (First, Middle, Last)


  Debtor 2
                                                                                                                               Check if this is an amended
  (Spouse, if filing)   Full Name (First, Middle, Last)
                                                                                                                               plan, and list below the
                                                                                                                               sections of the plan that have
  United States Bankruptcy Court for the: Southern         District of Mississippi                                             been changed.

  Case number           19-50881 KMS
   (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                              12/17


Part 1:                 Notices

To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                        does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                        district. Plans that do not comply with local rules and judicial rulings may not be confirmable. The treatment of
                        ALL secured and priority debts must be provided for in this plan.

                        In the following notice to creditors, you must check each box that applies.

To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                        have an attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                        objection to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13
                        Bankruptcy Case (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no
                        objection to confirmation is filed. See Bankruptcy Rule 3015.
                        The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or
                        not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
                        checked, the provision will be ineffective if set out later in the plan.


   1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a                        Included             Not included
             partial payment or no payment at all to the secured creditor
   1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set                        Included             Not included
             out in Section 3.4
   1.3       Nonstandard provisions, set out in Part 8                                                                      Included             Not included




                                                                        Mississippi Chapter 13 Plan                                                      Page 1
                19-50881-KMS
                 19-50881-KMS Dkt
                               Dkt17-1
                                   14 Filed
                                       Filed05/22/19
                                             05/24/19 Entered
                                                       Entered05/22/19
                                                               05/24/1921:16:12
                                                                        11:32:15 Page
                                                                                  Page22ofof99




Part 2:            Plan Payments and Length of Plan

2.1 Length of Plan.
The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.


2.2 Debtor(s) will make regular payments to the trustee as follows:
Debtor shall pay $     2700.00    ( monthly ,      semi-monthly ,     weekly , or   bi-weekly ) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                                  SELF EMPLOYED = PAY DIRECT




Joint Debtor shall pay $               ( monthly,       semi-monthly ,      weekly, or bi-weekly ) to the chapter 13 trustee. Unless otherwise ordered
by the court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:




2.3 Income tax returns/refunds.
   Check all that apply .
         Debtor(s) will retain any exempt income tax refunds received during the plan term.
         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over
         to the trustee all non-exempt income tax refunds received during the plan term.
         Debtor(s) will treat income tax refunds as follows:




2.4 Additional payments.
   Check one.
         None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
         Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount, and date
         of each anticipated payment.




Part 3:            Treatment of Secured Claims

3.1 Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.)
   Check all that apply.
         None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.1(a)        Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
              1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of claim
              filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.




                                                                   Mississippi Chapter 13 Plan                                                            Page 2
          19-50881-KMS
           19-50881-KMS Dkt
                         Dkt17-1
                             14 Filed
                                 Filed05/22/19
                                       05/24/19 Entered
                                                 Entered05/22/19
                                                         05/24/1921:16:12
                                                                  11:32:15 Page
                                                                            Page33ofof99




         1st   Mtg pmts to PriorityOne Bank

         Beginning JULY 2019                                                  @ $ 760.00               Plan      Direct. Includes escrow       Yes     No




         1st   Mtg arrears to PriorityOne Bank                                                              Through JUNE 2019              $ 1500.00




3.1(b)   Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
         U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof
         of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.


         Property 1 address:

         Mtg pmts to

         Beginning                                                  @$                                 Plan      Direct. Includes escrow       Yes     No




         Property 1: Mtg arrears to                                                                         Through                        $




3.1(c)   Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended consistent
         with the proof of claim filed by the mortgage creditor.

         Creditor:                                                                                     Approx. amt. due:               Int. Rate*:

         Property Address:

         Principal Balance to be paid with interest at the rate above:
         (as stated in Part 2 of the Mortgage Proof of Claim Attachment)

         Portion of claim to be paid without interest: $
         (Equal to Total Debt less Principal Balance)

         Special claim for taxes/insurance: $                                    /month, beginning
         (as stated in Part 4 of the Mortgage Proof of Claim Attachment)


         *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

         Insert additional claims as needed.




                                                               Mississippi Chapter 13 Plan                                                             Page 3
            19-50881-KMS
             19-50881-KMS Dkt
                           Dkt17-1
                               14 Filed
                                   Filed05/22/19
                                         05/24/19 Entered
                                                   Entered05/22/19
                                                           05/24/1921:16:12
                                                                    11:32:15 Page
                                                                              Page44ofof99




3.2 Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

     None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
     Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the amounts to be
     distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below at the lesser of any value set
     forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on or before the objection deadline announced in
     Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

     The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
     the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
     unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of
     claim controls over any contrary amounts listed in this paragraph.


                                                Estimated amount of                                                       Amount of
                 Name of creditor                                                 Collateral       Value of collateral                     Interest rate*
                                               creditor’s total claim #                                                  secured claim

                                                                             Bedroom suite,
           Crest Financial                            $1500.00               dining room suite          $1000.00           $1000.00              6.75
                                                                             2013 6x12 trailer,
                                                                             4-60"TVs,
                                                                             playstation 4/
                                                                             games, 1999
           First Heritage Credit, LLC                 $1452.24               Chevrolet 1500             $4000.00           $1452.24              6.75
           Lendmark Financial                                                2016 Polaris
           Services, LLC                              $10000.00              Ranger                     $9985.50           $9985.50              6.75

           Tower Loan, Hattiesburg                    $2000.00               sectional                   $500.00           $500.00               6.75
                                                                             1990 (1984)Honda
                                                                             4 wheeler, total
                                                                             gym,weight bench
                                                                             & weights,
                                                                             pushmower, 2-
                                                                             weedeaters, 4-
                                                                             chainsaws,
                                                                             generator,
                                                                             pressure washer,
           Tower Loan, Hattiesburg                    $3000.00               4-drills, 4-60"tvs         $1000.00           $1000.00              6.75
           United Consumer Financial
           Servies                                     $250.00               vacuum cleaner              $100.00           $100.00               6.75
                                                                             2005 Chevrolet
           PriorityOne Bank                           $18000.00              1500                       $8595.00           $8595.00              6.75




     Insert additional claims as needed.

     #For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:


                                                                                                           Amount per
                         Name of creditor                                   Collateral                                               Beginning
                                                                                                             month




     *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

     For vehicles identified in § 3.2: The current mileage is 100000 & 200000




                                                                 Mississippi Chapter 13 Plan                                                            Page 4
             19-50881-KMS
              19-50881-KMS Dkt
                            Dkt17-1
                                14 Filed
                                    Filed05/22/19
                                          05/24/19 Entered
                                                    Entered05/22/19
                                                            05/24/1921:16:12
                                                                     11:32:15 Page
                                                                               Page55ofof99




3.3 Secured claims excluded from 11 U.S.C. § 506.
   Check one.
      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
      The claims listed below were either:
      (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
           personal use of the debtor(s), or

      (2)   incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

      These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the claim amount
      stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the
      absence of a contrary timely filed proof of claim, the amounts stated below are controlling.


                               Name of creditor                                            Collateral                     Amount of claim Interest rate*

            Fairchild Motors, Inc.                                     2009 Chevrolet 1500                                       $9522.90          6.75

            RNR Tire Express                                           tires                                                     $1200.00          6.75

            Walker Motors, LLC                                         2013 Chevrolet Surburban                               $26000.00            6.75




     *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

     Insert additional claims as needed.


3.4 Motion to avoid lien pursuant to 11 U.S.C. § 522.
   Check one.
      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
      The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
      The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
      debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a
      claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan unless the creditor files
      an objection on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I). Debtor(s)
      hereby move(s) the court to find the amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to
      the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the
      plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

                                                                                                                                        Lien identification
                                                                                                                                          (county, court,
                                                                    Lien amount to be Secured amount                                 judgment date, date of
              Name of creditor        Property subject to lien                                                    Type of lien
                                                                         avoided         remaining                                   lien recording, county,
                                                                                                                                      court, book and page
                                                                                                                                             number)
            Oak Grove Credit
            LLC                               HHG Etc.                    $700.00                 0.00              UCC ?




     Insert additional claims as needed.



3.5 Surrender of collateral.
   Check one.
      None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
      The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
      confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in
      all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.




                                                                 Mississippi Chapter 13 Plan                                                          Page 5
              19-50881-KMS
               19-50881-KMS Dkt
                             Dkt17-1
                                 14 Filed
                                     Filed05/22/19
                                           05/24/19 Entered
                                                     Entered05/22/19
                                                             05/24/1921:16:12
                                                                      11:32:15 Page
                                                                                Page66ofof99




                                       Name of creditor                                                             Collateral




     Insert additional claims as needed.




Part 4:         Treatment of Fees and Priority Claims

4.1 General
   Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
   postpetition interest.



4.2 Trustee’s fees
   Trustee’s fees are governed by statute and may change during the course of the case.



4.3 Attorney’s fees

       No look fee:   $ 3600.00                            .

       Total attorney fee charged:         $ 3600.00                                    .

       Attorney fee previously paid:       $ 690.00                                     .

       Attorney fee to be paid in plan
       per confirmation order:         $ 2910.00                                        .

       Hourly fee:    $                                    . (Subject to approval of Fee Application.)


4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
   Check one.
      None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

      Internal Revenue Service         $                                            .

      Mississippi Dept. of Revenue $                                                .

      Other
      $                                                .


4.5 Domestic support obligations.
     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
  DUE TO:


           POST PETITION OBLIGATION: In the amount of $                                        per month beginning
           To be paid     direct,      through payroll deduction, or    through the plan.




                                                                Mississippi Chapter 13 Plan                                                            Page 6
             19-50881-KMS
              19-50881-KMS Dkt
                            Dkt17-1
                                14 Filed
                                    Filed05/22/19
                                          05/24/19 Entered
                                                    Entered05/22/19
                                                            05/24/1921:16:12
                                                                     11:32:15 Page
                                                                               Page77ofof99




           PRE-PETITION ARREARAGE: In the total amount of $                             through                                       which shall be paid
           in full over the plan term, unless stated otherwise:
           To be paid      direct,    through payroll deduction, or      through the plan.




      Insert additional claims as needed.




Part 5:         Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing
    the largest payment will be effective. Check all that apply.

      The sum of $ 22444.50                 .

                   % of the total amount of these claims, an estimated payment of $                       .

      The funds remaining after disbursements have been made to all other creditors provided for in this plan.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $                            .
      Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims (special claimants). Check one.

      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
      The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

                                                                 Basis for separate             Approximate amount
                         Name of creditor                                                                                     Proposed treatment
                                                            classification and treatment               owed




Part 6:         Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
      Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to
      any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the
      trustee rather than by the debtor(s).

                                                    Description of leased              Current          Amount of
                    Name of creditor                property or executory            installment      arrearage to be         Treatment of arrearage
                                                          contract                     payment             paid




                                                                  Mississippi Chapter 13 Plan                                                        Page 7
             19-50881-KMS
              19-50881-KMS Dkt
                            Dkt17-1
                                14 Filed
                                    Filed05/22/19
                                          05/24/19 Entered
                                                    Entered05/22/19
                                                            05/24/1921:16:12
                                                                     11:32:15 Page
                                                                               Page88ofof99




                                                 Description of leased             Current          Amount of
                    Name of creditor             property or executory           installment      arrearage to be        Treatment of arrearage
                                                       contract                    payment             paid
            Aarons Leasing                             refriegerator         $      100.00       $
                                                                             Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)




       Insert additional claims as needed.




Part 7:         Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge.




Part 8:         Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions
        None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.




                                                             Mississippi Chapter 13 Plan                                                      Page 8
             19-50881-KMS
              19-50881-KMS Dkt
                            Dkt17-1
                                14 Filed
                                    Filed05/22/19
                                          05/24/19 Entered
                                                    Entered05/22/19
                                                            05/24/1921:16:12
                                                                     11:32:15 Page
                                                                               Page99ofof99




Part 9:          Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their complete
address and telephone number.



         /s/ James Overstreet
          Signature of Debtor 1
                                                                                      Signature of Debtor 2

          Executed on     05/22/2019                                                   Executed on
                           MM / DD / YYYY                                                                MM / DD / YYYY

               197 Foxrun Drive
               Address Line 1                                                                Address Line 1


               Address Line 2                                                                Address Line 2

               Hattiesburg, MS 39402
               City, State, and Zip Code                                                     City, State, and Zip Code


               Telephone Number                                                              Telephone Number




         /s/ Tracy A. Walley
          Signature of Attorney for Debtor(s)
                                                                               Date    05/22/2019
                                                                                       MM / DD / YYYY

               P. O. Box 1995
               Address Line 1



               Address Line 2

               Laurel, MS 39440
               City, State, and Zip Code

               601-651-2186                99598
               Telephone Number            MS Bar Number

               twalley99598@gmail.com
               Email Address




                                                               Mississippi Chapter 13 Plan                                                         Page 9
